Title: To Thomas Jefferson from Daniel Carroll, 6 March 1792
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Dear Sir
            George Town March 6th 1792
          
          This is principally to acknowledge the Receipt of your favour of the 1st Instant.—Previous to the Receipt of it I had Recd. a line from Doctr. Stuart informing Me that He Shou’d See me on the 11th. Inst. We shall then take measures to have a communication with Mr. Johnson according to circumstances. I have written to that Gentn. inclosing a Copy of yours.—
          It gives Me much pleasure to find we Shall have the Engraved plan in circulation soon, which is not only essintial against the Next Sales but to the Object in general.—I am, Dear Sir, with great esteem & regard yr Most Obt & respectfull Hble Servt,
          
            Danl. Carroll
          
        